Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claim 16 is indefinite because the “second layer” has no antecedent basis.  The location of the “second layer” is not defined.
	Claim 23 is confusing because H is a single atom or element and thus itself cannot contain or comprise a “carbonyl group” which requires the presence of carbon atom(s).  
	Claim 33 is indefinite because “the second layers” has no clear antecedent basis.
	Claim 34 is indefinite because “the first layer” has no antecedent basis.
	Other claims are deemed indefinite in view of their dependence on claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over LOBEZ COMERAS (US 2016/0264814) in view of Heider et al (US 2003/0228524).
	Claims 16-18, 21-25 and 27:  Lobez Comeras taches a multilayer graphene structure comprising layers of graphene, reinforced with intermediate layers of polyaromatic compounds (Comeras, abstract) wherein the intermediate layers connect to the carbon-based layers by p-p stacking interactions (Comeras, para. 0015).  Graphene is an atomic-scale hexagonal lattice made of carbon atoms and thus inherently comprises 100 at.% carbon and has a thickness of 1-20 times of the size of a carbon atom.  The polyaromatic compounds are broadly disclosed as pyrene or polypyrene  derivatives with one or more functional side groups (Comeras, para. 0021 and claim 6).  Heider mentions other additives that have been used in the prior art including aromatic compounds suffer disadvantages (Heider, para. 0004). Heider then teaches a salt-based compounds comprising a pyridyl or bipyridyl group (Heider, para. 0096), and thus the salt-based compounds taught by Heider include the pyrene derivatives broadly disclosed by Comeras.  Heider then proposes borate complex salts of the formula (I) (Heider, para. 0089) which is the same as the claimed salt formula where X is Boron and A is Lithium.  In light of Heider’s teaching, the PHOSITA would be able to narrow the broad teaching of Lobez Comeras to the salt-based compounds taught by Heider that do not suffer disadvantages associated with polyaromatic compounds of Comeras.

	Claim 20:  Lobez Comeras does not explicitly report the thickness of the intermediate layer; however, Comeras teaches that the intermediate layer acts as a bonding layer (Comeras, para. 0011) and that the compound that forms the intermediate layer is capable of self-assembly on graphene (Comeras, para. 0014).  Therefore, it would be expected that the intermediate layer has a thickness below 20 nm.  Alternatively, the thickness as described in the claim would have been obvious through routine experimentation absence of showing criticality of the thickness.
	Claims 26 and 28:  The salt compounds include a lithium bis(salicylate)borate (Heider, para. 0109).
	Claims 29 and 32:  See claims 16-28 above.

Claims 30, 31, and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lobez Comeras in view of Heider as applied to claim16-29 and 32  above, and further in view of Zhamu et al (US 2017/0200938).
	Claims 30, 31, 33 and 34:  Lobez Comeras and Heider together teach the claimed nanocomposite comprising graphene and intermediate layers of salt-based compounds as discussed above.  Heider teaches the use of the graphene/layer of salt-based compounds in lithium ion batteries including anodes consisting of carbon and insertion of alloy compounds (abstract and para 0003).  However, Heider does not give details of the alloy compounds for the lithium ion batteries.  Zhamu teaches that it is a 
	Claims 35:  Zhamu teaches a method of forming an electrode by mixing the graphene-enhanced particulates with a binder solution, evaporate the liquid to obtain the powder (Zhamu, para. 0107).    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



November 6, 2021